UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-4382


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEE ROY ROBERTS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:12-cr-00629-HMH-1)


Submitted:   October 25, 2013              Decided:    January 2, 2014


Before DIAZ and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin   T.   Stepp,   Assistant  Federal  Public   Defender,
Greenville, South Carolina, for Appellant.       William Jacob
Watkins, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lee Roy Roberts appeals the district court’s judgment

imposing a sentence of 235 months in prison after he pled guilty

to conspiracy to distribute oxycodone in violation of 21 U.S.C.

§§ 841(a)(1),       841(b)(1)(C),         and       846.            Roberts’s        attorney     has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), asserting, in his opinion, that there are no meritorious

grounds    for     appeal      but     raising      the     issue         of    whether      it   was

unreasonable for the district court to sentence Roberts to serve

235 months in prison.              Roberts was notified of his right to file

a pro se supplemental brief but has not done so.                                We affirm.

              We   review      a     sentence       under       a    deferential           abuse-of-

discretion standard.               Gall v. United States, 552 U.S. 38, 51

(2007).       The first step in this review requires us to ensure

that   the    district         court    committed          no       significant           procedural

error,    such     as    improperly       calculating               the    Guidelines        range,

failing to consider the 18 U.S.C. § 3553(a) factors, or failing

to adequately explain the sentence.                         United States v. Carter,

564 F.3d 325,      328    (4th     Cir.       2009).            If       the   sentence     is

procedurally       reasonable,          we   then          consider            the    substantive

reasonableness of the sentence imposed, taking into account the

totality      of   the    circumstances.             Gall, 552 U.S.      at    51.     We

presume that a sentence within a properly calculated Guidelines



                                                2
range is substantively reasonable.                    United States v. Susi, 674
F.3d 278, 289 (4th Cir. 2012).

               We    have        reviewed    the     record      and     conclude     that

Roberts’s sentence is procedurally and substantively reasonable,

and the district court did not err or abuse its discretion in

sentencing        him.       The    district       court   properly     calculated    his

Guidelines range and reasonably determined that a sentence at

the high end of the range was appropriate in this case.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform his or her client, in

writing, of his or her right to petition the Supreme Court of

the United States for further review.                        If the client requests

that    a    petition       be   filed,     but    counsel    believes     that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                             Counsel’s motion

must state that a copy thereof was served on the client.

               We dispense with oral argument because the facts and

legal       contentions      are    adequately       presented     in    the    materials

before      the     court    and    argument       would   not   aid    the    decisional

process.

                                                                                  AFFIRMED



                                               3